                                                                                     9/25/2019
                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 BULL MOUNTAIN SANITATION,                            CV 18-147-SPW-TJC
 LLC.,

                      Plaintiff,                      ORDER

 vs.

 ALLIED WASTE SERVICES OF
 NORTH AMERICA, L.L.C., d/b/a
 REPUBLIC SERVICES OF
 MONTANA, and BAYSIDE
 DISPOSAL, INC., d/b/a DISPOSAL
 SERVICE OF MONTANA,

                      Defendant.

       Plaintiff Bull Mountain Sanitation, LLC., moved this Court to set a second

Scheduling Conference on September 19, 2019 (Doc. 26), and subsequently filed

an Amended Motion to Set Second Scheduling Conference (Doc. 27) the same

day. Defendants responded on September 24, 2019. (Doc. 28.)

       Defendants correctly point out that Plaintiff did not file a supporting brief in

accordance with Local Rule 7.1(d)(1)(A). (Doc. 28 at 5.) That rule requires that a

motion be accompanied by a separately filed brief in support of the motion, and

“[f]ailure to file a brief will result in denial of the motion, subject to refiling in

compliance with the rule.” L.R. 7.1(d)(1)(A).

       Therefore, IT IS ORDERED that Plaintiff’s Amended Motion to Set Second
                                      Page 1 of 2
Scheduling Conference (Doc. 27) is DENIED without prejudice, and Plaintiff’s

original motion (Doc. 26) is DENIED as moot.

      IT IS FURTHER ORDERED, Plaintiff may refile its motion, accompanied

by a supporting brief. If Plaintiff chooses to refile its motion and submit a brief,

Plaintiff shall address the good cause requirement for modification of a scheduling

order under F. R. Civ. P. 16(b)((4). Defendants may respond to the motion as

provided by L.R. 7.1(d)(1)(B)(ii).

      In addition, David L. Charles has entered an “appearance as counsel of

record on behalf” of Plaintiff. (Doc. 25.) Plaintiff has previously been represented

by Kenneth D. Tolliver and Tyler T. Dugger of the Tolliver Law Firm P.C. If it is

Plaintiff’s intent to change attorneys, substitution of counsel must be conducted in

accordance with L.R. 83.3.

      DATED this 25th day of September, 2019.



                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge




                                     Page 2 of 2
